                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


NICOLE W. PATRICK,                                   4:18-CV-04150-LLP

                  Plaintiff,
                                                            ORDER
      vs.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                  Defendant.


      Plaintiff Nicole W. Patrick, represented by attorney Steven R. Pfeiffer, filed

a complaint under 42 U.S.C. § 405(g) and 42 U.S.C. '1383(c)(3) and an

application to proceed without prepayment of fees or costs (Docs. 1 and 2). The

court must initially decide on the basis of the complaint whether to grant leave

to proceed in forma pauperis under 28 U.S.C. ' 1915, before issuance and

service of process. Gentile v. Missouri Dept. of Correction and Human Serv.,

986 F.2d 214, 217 (8th Cir. 1993).

      Having reviewed plaintiff=s financial declaration, the court finds that

plaintiff satisfies the requirements of Section 1915(a). The court must next

determine whether the claims in the complaint are frivolous or malicious under

Section 1915(d), and if so, the court must dismiss the complaint. Id. If the

claims are not frivolous or malicious, the court should grant in forma pauperis

status and order issuance and service of process. Id.
      Plaintiff requests review of the determination by the Commissioner of

Social Security denying plaintiff=s application for Social Security disability

benefits and supplemental security income disability benefits for lack of

disability. Plaintiff=s claims are not frivolous or malicious. Accordingly, it is

hereby

      ORDERED that Plaintiff=s Motion to Proceed Without Prepayment of Fees

or Costs (Doc. 2) is GRANTED.

      DATED this 13th day of November, 2018.

                                       BY THE COURT:



                                       VERONICA L. DUFFY
                                       United States Magistrate Judge




                                         2
